however, failed to address appellant's argument on rehearing that NRS
                 205.511 provides a private cause of action for the statutory violations
                 alleged in appellant's complaint.
                                Having considered the rehearing petition and answer thereto,
                 we grant the petition, as the April 11 order of affirmance overlooked a
                 controlling statute. NRAP 40(c)(2)(B). Accordingly, we hereby vacate our
                 April 11, 2014, order of affirmance and reverse the district court's
                 dismissal order and remand this matter to the district court.' In so doing,
                 we note that because this matter was dismissed at the pleading stage, in
                 reviewing the dismissal, we are required to recognize the allegations in
                 appellant's complaint as true. Buzz Stew, LLC v. City of N. Las Vegas,        124
Nev. 224, 228, 181 P.3d 670, 672 (2008). Accordingly, this order should
                 not be construed as precluding the parties from presenting evidence that
                 either establishes or negates the merits of the underlying claims and
                 seeking appropriate relief in the district court.
                                It is so ORDERED. 2



                                               PiekUtup               , J.
                                           Pickering


                                                                                          J.
                 Parra guirre                                Saitta




                       'We note, however, that we properly concluded that appellant was
                 not entitled to a default judgment against respondent, and that these
                 issues should not be reconsidered on remand.

                      2Appellant's June 4, 2014, motion to file a reply to respondent's
                 answer is denied.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 cc: Hon. Jerome Polaha, District Judge
                      Russell
                      Demetras & O'Neill
                      Washoe District Court Clerk




SUPREME COURT
      OF                                           3
    NEVADA


(0) 1947A 4M14